DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on April 13, 2021.  Claims 1 – 20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 3, 4, 5, 8, 13, 14, 15, 16 & 17 of U.S. Patent No. 10,973,308 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent Number No. 10,973,308 B2 and the instant patent application BOTH set forth: 
a bag body including an interior compartment and a plurality of exterior surfaces; a first opening; a second opening; a third and fourth openings disposed on a first surface of the plurality of exterior surfaces; a strap guide including a first and second tunnels, the first tunnel extending between the first opening and the third opening, and the second tunnel extending between the second opening and the fourth opening; and a strap slidably disposed through the strap guide, wherein in a first bag configuration, a middle section of the strap is configured to extend away from the first and second openings, and a first and second side sections of the strap are pressed against the first surface;
wherein in a second bag configuration, the first and second side sections of the strap are configured to extend away from the first surface; and the middle section of the strap is configured to be in proximity to a second surface;  
wherein in a second bag configuration, the first and second side sections of the strap are configured to extend away from the first surface; and the middle section of the strap is configured to be in proximity to the first and/or a second surface;  
wherein a first and second opposing ends of the strap are attached to the bag body;  
wherein the first and second opposing ends of the strap are attached to a bottom half of the bag body;  
wherein the first surface is a back surface and a second surface is a front surface;
wherein the first opening is disposed on a first side of the bag body and the second opening is disposed on a second side of the bag body;  

wherein the first and second tunnels are made of waterproof material, and the first, second, third, and fourth openings are configured to prevent water penetration; and  
wherein at least one of the strap, the interior compartment, and the plurality of exterior surfaces are waterproof, the strap configurable to be disposed through at least one device made of waterproof material, each of the devices configurable as at least one of a clamp, funnel, cap, gasket, squeegee, roller, pressure plate, pressure bar, and slit.” 

“A multi-configuration bag comprising: a bag body including an interior compartment and a plurality of exterior surfaces; a first opening; a second opening; a third and fourth openings disposed on a first surface of the plurality of exterior surfaces; a strap guide including a first and second tunnels, the first tunnel extending between the first opening and the third opening, and the second tunnel extending between the second opening and the fourth opening; and 102142085.1- 27 -a strap having a first and second opposing ends, the strap slidably disposed through the strap guide, and the first and second opposing ends of the strap are configured to connect to a bottom half of the bag body, wherein a middle section of the strap is configured to extend away from the first and second openings and a first and second side sections of the strap are pressed against the first surface in a first bag configuration, and the first and second side sections of the strap are configured to extend away from the first surface and the a second surface in a second bag configuration;   
wherein the first opening is disposed on a first side of the bag body and the second opening is disposed on a second side of the bag body;  
wherein the first and second openings are defined in the interior compartment of the bag body;  
wherein the first surface is a back surface and the second surface is a front surface;
wherein the third and fourth openings are defined in the interior compartment of the bag body; and  
wherein at least one of the strap, the interior compartment, and the plurality of exterior surfaces are waterproof.” 

“A multi-configuration bag comprising: a bag body including an interior compartment and a plurality of exterior surfaces; a first opening; a second opening; a third and fourth openings disposed on a first surface of the plurality of exterior surfaces; and 102142085.1- 28 -a strap having a first and second opposing ends, the strap slidably disposed through the first, second, third, and fourth openings, wherein in a first bag configuration, a middle section of the strap is configured to extend away from the first and second openings, and a first and second side sections of the strap are pressed against the first surface, and wherein at least one of the first or second opening is disposed on a second surface of the bag body;  
a second bag configuration, the first and second side sections of the strap are configured to extend away from the first surface; and the middle section of the strap is configured to be in proximity to the first and/or a second surface;  
wherein the first opening is disposed on a first side of the bag body and the second opening is disposed on a second side of the bag body; and
wherein the first and second openings are disposed on a second surface of the plurality of exterior surfaces.”

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 8, 9, 14, 15, 16, 17, 18 & 19 of U.S. Patent No. 10,582,757 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent Number No. 10,582,757 B2 and the instant patent application BOTH set forth:      
“A multi-configuration bag comprising: a bag body including an interior compartment and a plurality of exterior surfaces; a first opening; a second opening; a third and fourth openings disposed on a first surface of the plurality of exterior surfaces; a strap guide including a first and second tunnels, the first tunnel extending between the first opening and the third opening, and the second tunnel extending between the second opening and the fourth opening; and a strap slidably disposed through the strap guide, wherein in a first bag configuration, a middle section of the strap is configured to extend away from the first and second openings, and a first and second side sections of the strap are pressed against the first surface;

a second bag configuration, the first and second side sections of the strap are configured to extend away from the first surface; and the middle section of the strap is configured to be in proximity to a second surface; 
wherein in a second bag configuration, the first and second side sections of the strap are configured to extend away from the first surface; and the middle section of the strap is configured to be in proximity to the first and/or a second surface;  
wherein a first and second opposing ends of the strap are attached to the bag body;  
wherein the first and second opposing ends of the strap are attached to a bottom half of the bag body;  
wherein the first surface is a back surface and a second surface is a front surface; 
wherein the first opening is disposed on a first side of the bag body and the second opening is disposed on a second side of the bag body;  
wherein the first and second openings are defined in the interior compartment of the bag body;  
wherein the first and second tunnels are made of waterproof material, and the first, second, third, and fourth openings are configured to prevent water penetration;  
wherein at least one of the strap, the interior compartment, and the plurality of exterior surfaces are waterproof, the strap configurable to be disposed through at least one device made of waterproof material, each of the devices configurable as at least one of a clamp, funnel, cap, gasket, squeegee, roller, pressure plate, pressure bar, and slit.”  
a bag body including an interior compartment and a plurality of exterior surfaces; a first opening; a second opening; a third and fourth openings disposed on a first surface of the plurality of exterior surfaces; a strap guide including a first and second tunnels, the first tunnel extending between the first opening and the third opening, and the second tunnel extending between the second opening and the fourth opening; and 102142085.1- 27 -a strap having a first and second opposing ends, the strap slidably disposed through the strap guide, and the first and second opposing ends of the strap are configured to connect to a bottom half of the bag body, wherein a middle section of the strap is configured to extend away from the first and second openings and a first and second side sections of the strap are pressed against the first surface in a first bag configuration, and the first and second side sections of the strap are configured to extend away from the first surface and the middle section of the strap is configured to be in proximity to the first and/or a second surface in a second bag configuration;  
wherein the first opening is disposed on a first side of the bag body and the second opening is disposed on a second side of the bag body;  
wherein the first and second openings are defined in the interior compartment of the bag body;  
wherein the first surface is a back surface and the second surface is a front surface;
 	wherein the third and fourth openings are defined in the interior compartment of the bag body; and
waterproof.”  

“A multi-configuration bag comprising: a bag body including an interior compartment and a plurality of exterior surfaces; a first opening; a second opening; a third and fourth openings disposed on a first surface of the plurality of exterior surfaces; and 102142085.1- 28 -a strap having a first and second opposing ends, the strap slidably disposed through the first, second, third, and fourth openings, wherein in a first bag configuration, a middle section of the strap is configured to extend away from the first and second openings, and a first and second side sections of the strap are pressed against the first surface, and wherein at least one of the first or second opening is disposed on a second surface of the bag body;  
wherein in a second bag configuration, the first and second side sections of the strap are configured to extend away from the first surface; and the middle section of the strap is configured to be in proximity to the first and/or a second surface; 
wherein the first opening is disposed on a first side of the bag body and the second opening is disposed on a second side of the bag body; and   
wherein the first and second openings are disposed on a second surface of the plurality of exterior surfaces.”

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 3, 4, 5, 6, 7, 9, 10, 16, 17, 18 & 19 of U.S. Patent No. 10,182,640 B2. Although the claims at issue are not identical, they are not U.S. Patent Number No. 10,182,640 B2 and the instant patent application BOTH set forth:      
“A multi-configuration bag comprising: a bag body including an interior compartment and a plurality of exterior surfaces; a first opening; a second opening; a third and fourth openings disposed on a first surface of the plurality of exterior surfaces; a strap guide including a first and second tunnels, the first tunnel extending between the first opening and the third opening, and the second tunnel extending between the second opening and the fourth opening; and a strap slidably disposed through the strap guide, wherein in a first bag configuration, a middle section of the strap is configured to extend away from the first and second openings, and a first and second side sections of the strap are pressed against the first surface; 
 	wherein in a second bag configuration, the first and second side sections of the strap are configured to extend away from the first surface; and the middle section of the strap is configured to be in proximity to a second surface;  
wherein in a second bag configuration, the first and second side sections of the strap are configured to extend away from the first surface; and the middle section of the strap is configured to be in proximity to the first and/or a second surface;  
wherein a first and second opposing ends of the strap are attached to the bag body;  
wherein the first and second opposing ends of the strap are attached to a bottom half of the bag body;  
wherein the first surface is a back surface and a second surface is a front surface;  
a first side of the bag body and the second opening is disposed on a second side of the bag body;  
wherein the first and second openings are defined in the interior compartment of the bag body;  
wherein the first and second tunnels are made of waterproof material, and the first, second, third, and fourth openings are configured to prevent water penetration.  
wherein at least one of the strap, the interior compartment, and the plurality of exterior surfaces are waterproof, the strap configurable to be disposed through at least one device made of waterproof material, each of the devices configurable as at least one of a clamp, funnel, cap, gasket, squeegee, roller, pressure plate, pressure bar, and slit.”

“A multi-configuration bag comprising: a bag body including an interior compartment and a plurality of exterior surfaces; a first opening; a second opening; a third and fourth openings disposed on a first surface of the plurality of exterior surfaces; a strap guide including a first and second tunnels, the first tunnel extending between the first opening and the third opening, and the second tunnel extending between the second opening and the fourth opening; and 102142085.1- 27 -a strap having a first and second opposing ends, the strap slidably disposed through the strap guide, and the first and second opposing ends of the strap are configured to connect to a bottom half of the bag body, wherein a middle section of the strap is configured to extend away from the first and second openings and a first and second side sections of the strap are pressed against the first surface in a first bag configuration, and the first and second side a second bag configuration;
wherein the first opening is disposed on a first side of the bag body and the second opening is disposed on a second side of the bag body;  
wherein the first and second openings are defined in the interior compartment of the bag body;  
wherein the first surface is a back surface and the second surface is a front surface;
wherein the third and fourth openings are defined in the interior compartment of the bag body;  
wherein at least one of the strap, the interior compartment, and the plurality of exterior surfaces are waterproof.”  

“A multi-configuration bag comprising: a bag body including an interior compartment and a plurality of exterior surfaces; a first opening; a second opening; a third and fourth openings disposed on a first surface of the plurality of exterior surfaces; and 102142085.1- 28 -a strap having a first and second opposing ends, the strap slidably disposed through the first, second, third, and fourth openings, wherein in a first bag configuration, a middle section of the strap is configured to extend away from the first and second openings, and a first and second side sections of the strap are pressed against the first surface, and wherein at least one of the first or second opening is disposed on a second surface of the bag body;  
a second bag configuration, the first and second side sections of the strap are configured to extend away from the first surface; and the middle section of the strap is configured to be in proximity to the first and/or a second surface;  
wherein the first opening is disposed on a first side of the bag body and the second opening is disposed on a second side of the bag body;  
wherein the first and second openings are disposed on a second surface of the plurality of exterior surfaces.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,092,087 B2) to Simhony in view of (U.S. Patent Number 5,957,354) to Mentken.
Regarding claim 17, Simhony discloses the multi-configuration bag (1) comprising: the bag body (2) including an interior compartment (20) and a plurality of exterior surfaces (23, 24, 25, 26 & 27); the third and fourth openings (i.e. Left & Right (21) in Figure 4) disposed on the first surface (23) of the plurality of exterior surfaces (23, 24, 25, 26 & 27) (See Figure 4); and 102142085.1- 28 -the strap (3) having the first and second opposing ends (33), the strap (3) slidably disposed through the third and fourth openings (i.e. Left & Right (21) in Figure 4), wherein in the first bag configuration (See Figure 4), the middle section (36) of the strap (3) is configured to extend away from the third and fourth openings (i.e. Left & Right (21) in Figure 4), and the first and second side sections of the strap (3) are pressed against the first surface (23).  
However, Simhony does not disclose the first and second openings, and wherein at least one of the first or second openings disposed on the second surface of the bag body.
Mentken discloses the multi-configuration bag (48) comprising: the bag body (51) including an interior compartment (i.e. Interior Portion of (48) in Figure 1A) and the plurality of exterior surfaces (52, 54 & 55); the first opening (i.e. Left (88) on Left (55) in Figure 1A); the second opening (i.e. Right (88) on Right (55) in Figure 1A); the third and 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first and second openings, and wherein at least one of the first or second openings disposed on the second surface of the bag body as taught by Mentken with the multi-configuration bag of Simhony in order to enhance level load stabilization during hands free transportation (See Column 8, lines 60 – 66). 

Regarding claim 18, Simhony discloses wherein in the second bag configuration (See Figure 6), the first and second side sections of the strap (3) are configured to extend away from the first surface (23); and the middle section (36) of the strap (3) is configured to be in proximity to the first surface (23) (See Figure 6).  

Regarding claim 19, Simhony as modified by Mentken discloses wherein the first opening (i.e. (88) on Left (55) in Figure 1A) is disposed on the first side (i.e. Left (55) in Figure 1A) of the bag body (51) and the second opening (i.e. (88) on Right (55) in Figure 1A) is disposed on the second side (i.e. Right (55) in Figure 1A) of the bag body (51) (See Figure 1A).  

Regarding claim 20, Simhony as modified by Mentken discloses wherein the first and second openings (i.e. Left (88) & Right (88) on Left & Right (55) in Figure 1A) are disposed on the second surface (i.e. Right (55) in Figure 1A) of the plurality of exterior surfaces (52, 54, 55 & 56) (See Figure 1A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/L.L.V/Examiner, Art Unit 3734          

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734